DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 thru 5, 9, and 15 thru 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanda et al. US 2015/0008539 A1 in view of Cargo et al. 6,110,831.  Kanda discloses (see, for example, FIG. 5) a high-voltage semiconductor device comprising a substrate SUB, first well LDR, second well IDF, isolation structure EI, first field plate FPE/FP1, gate structure GE, drain structure DR, and source structure SO.  In FIG. 5, Kanda shows the opening being defined between the first field plate FPE/FP1, and the gate structure GE to expose an edge of the isolation structure EI adjacent to the gate structure GE.  Kanda does not disclose an opening to expose a corner of the isolation structure adjacent to the gate structure.  However, Cargo discloses (see, for example, FIG. 2) a semiconductor device comprising an opening 61 defined between the field plate 64 and the plate 64 and the gate structure 55 to expose a corner of the isolation structure 53 adjacent to the gate structure.  It would have been obvious to one of ordinary skill in the art to have an opening to expose a corner of the isolation structure adjacent to the gate structure in order to have better control of the leakage current and reduce the stress on the gate electrode (i.e. by avoiding the non-planar surface/bird’s peak on the isolation structure).
Regarding claim 2, see, for example, FIG. 5 wherein Kanda discloses multiple portions of the field plate portions FPE/FP1 that lie on the isolation structure EI.

	Regarding claim 4, see, for example, FIG. 5 wherein Kanda discloses the second field plate DRE spans from the isolation structure EI and extends towards to a portion of the gate structure GE.
	Regarding claim 5, see, for example, paragraph [0051] wherein Kanda disclose the source structure being connected to ground potential.
Regarding claim 9, see, for example, FIG. 2 wherein Cargo discloses the opening exposing the top surface of the substrate 51, and therefore, when combined with Kanda, would inherently expose a portion of the first well LDR.
	Regarding claim 15, see, for example, FIG. 5 wherein Kanda discloses an interlayer dielectric layer, a drain contact DCNT, and a source contact SCNT. 
Regarding claim 16, see, for example, FIG. 5 wherein Kanda discloses a length of the gate structure GE being greater than a distance between the source structure SO and the first well LDR.
Regarding claim 17, see, for example, FIG. 5 wherein Kanda discloses the first field plate FPE/FP1 having first portion, second portion and third portion.  

3.	Claims 6 thru 8, and 18 thru 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanda et al. US 2015/0008539 A1 in view of Cargo et al. US 6,110,831 as applied to claims 1-5, 9, 15-17 above, and further in view of Yang et al. US 2020/0195248 A1.  Kanda discloses a third plate SOE electrically connected to the source structure SO.  However, Kanda in view of Cargo does not also disclose the third plate being electrically connected to the second portion of .
Regarding claims 7, and 19, see, for example, Figure 1 wherein Yang discloses a connection 500S in an opening between the gate structure 300G and a first field plate 400.  
Regarding claims 8, and 20, see, for example, paragraph [0051] wherein Kanda disclose the source structure being connected to ground potential, and claim 1 wherein Kanda discloses a drain electrode being coupled to ground potential.
Regarding claim 18, see, for example, the rejection for claim 6 above.  Also, Kanda in view of Cargo in view of Yang does not clearly disclose the third field plate being electrically connected to the second portion and the third portion of the first field plate.  However, it would have been obvious to one of ordinary skill in the art to have the third plate being electrically connected to the second portion and third portion of the first field plate in order to more rapidly modulate the electric field through the first field plate by having more connections.

4.	Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanda et al. US 2015/0008539 A1 in view of Cargo et al. 6,110,831 as applied to claims 1-5, 9, 15-17, and further in view of Park US 2017/0104097 A1.  Kanda in view of Cargo does not disclose the source structure comprising a first doped region and a second doped region adjoining each other and having opposite conductivity types.  However, Park discloses (see, for example, FIG. 5) a .


Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1-10, and 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Eugene Lee
March 3, 2022
/EUGENE LEE/Primary Examiner, Art Unit 2815